TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 16, 2019



                                     NO. 03-18-00664-CV


                               Zachary Olschwanger, Appellant

                                                v.

                          Austin Bouldering Project, LLC, Appellee




        APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
      DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE SMITH




This is an appeal from the interlocutory order signed by the trial court on September 27, 2018.

Zachary Olschwanger has filed a motion to dismiss the appeal, and having considered the

motion, the Court agrees that the motion should be granted. Therefore, the Court grants the

motion and dismisses the appeal. The appellant shall pay all costs relating to this appeal, both in

this Court and in the court below.